DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 02/05/2021. Claims 1-18 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 11 and 13, it is not clear the Examiner how one bit-value “a bit-value”) can indicate “a test and/or analysis status of the combination of any D digital signal levels that at any time is applied on the at least one digital input signal bus”, as claimed. Besides, the combination fails to explicitly define or show the steps of combining the digital signals. Furthermore, the claimed limitations are undefined for D equals to zero (e.g. D = 0).
Claim 2 recites the limitation "corresponding numerical value" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the output word" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 13 is objected to because of the following informalities: As per claim 13, the word “analysed” should be replaced with analyzed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeClerg et al (US2005/0071580 A1).
Claim 1: LeClerg et al disclose a digital circuit testing and analysis module comprising: at least one digital signal input bus comprising D digital signals (e.g. item 120, fig. 1); a memory (e.g. item 106, fig. 1) configured to have 2.sup.D.times.one-bit memory locations (e.g. item 110, fig. 1); wherein the D digital signals are applied as a numerical read out address of respective one-bit memory locations of the memory (e.g. each memory location has its respective D digital signals 120); and wherein the respective one-bit memory locations are pre-updated (e.g. initialized – [0056]-[0062]) with a bit-value (e.g. initialization data [0086]) indicating a test and/or analysis status of the combination of any D digital signal levels that at any time is applied on the at least one digital input signal bus (e.g. [0089]-[0101]).

Claim 4: LeClerg et al disclose the digital circuit testing and analysis module of claim 1, wherein the memory is configured to be a memory of 2.sup.E.times.F bits memory words, wherein E<D, F>1, wherein the multiple of F.times.E bits equals 2.sup.D (e.g. see fig. 1 – D, E, and F are considered as any value, including zero). 

Claim 10: LeClerg et al disclose the digital circuit testing and analysis module of claim 1, wherein the analysis module is embedded into an ASIC or SOC chip circuitry (e.g. [0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 5-7, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LeClerg et al as applied to claim 1 above, and further in view of Hwang (US6,038,182, hereinafter D1).
Claim 2: LeClerg et al teach the digital circuit testing and analysis module of claim 1, but fail to teach that the at least one digital signal input bus is associated with a qualifier signal. However, the technique of using data bus selectors for respective data buses was known in the art, before the effective filing date of the claimed invention, as disclosed by D1 (e.g. items MDQEi-MDQEl, fig. 4). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a bus selection signal line to select a specific bus for accessing the memory device.
Claim 3: LeClerg et al and D1 teach the digital circuit testing and analysis module of claim 2, wherein the at least one qualifier signal is configured to qualify one-bit memory locations of the memory addressed by the corresponding numerical value of the D digital signal levels (e.g. col. 5, lines 41-67 & col. 6, lines 1-67, D1), and wherein an output signal from the memory qualified by the at least one qualifier signal is the test and/or analysis status of the D combined digital signal level (e.g. [0059]-[0060]; LeClerg et al).

Claim 5. LeClerg et al teach the digital circuit testing and analysis module of claim 4, but fail to teach that the at least one digital signal input bus is divided into a first bus and a second bus, wherein the first bus is addressing one of the 2.sup.E memory words of the memory, while the second bus selects a one-bit cell of the output word of length F addressed by the first bus. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by D1 levels (e.g. col. 5, lines 41-67 & col. 6, lines 1-67, D1). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a bus selection signal line to select a specific bus for accessing the memory device.

Claim 6: LeClerg et al and D1 teach the digital circuit testing and analysis module of claim 5, wherein output words of the memory is connected to a multiplexer (e.g. RMUX, fig. 4, D1), wherein the second bus is a control signal of the multiplexer selecting the one-bit of the output word associated with the numerical value of the at least on digital signal input bus (e.g. col. 5, lines 41-67 & col. 6, lines 1-67, D1).
Claim 7: LeClerg et al teach the digital circuit testing and analysis module of claim 1 but fail to teach at least three digital signal input busses, a first digital signal input bus, a second digital signal input bus and a third digital signal input bus, wherein the three digital signal input busses are connected to a multiplexer, wherein a first control signal selects which one of the three digital signal input busses that is multiplexed to the output of the multiplexer, and wherein the digital signal-output from the multiplexer addresses the memory. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by D1 levels (e.g. col. 5, lines 41-67 & col. 6, lines 1-67, D1). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a bus selection signal line to select a specific bus for accessing the memory device.

Claim 13. LeClerg et al teach a method of analysing timing events in a digital circuit, the method comprising: providing at least one digital circuit testing and analysis module embedded in circuitry of a chip to be tested and analysed, the at least one digital circuit testing and analysis module including: at least one digital signal input bus comprising D digital signals(e.g. item 120, fig. 1); a memory (e.g. item 106, fig. 1) configured to have 2.sup.D.times.one-bit memory locations; wherein the D digital signals are applied as a numerical read out address of respective one-bit memory locations of the memory (e.g. each memory location has its respective D digital signals 120); and wherein the respective one-bit memory locations are pre-updated (e.g. initialized – [0056]-[0062]) with a bit-value (e.g. initialization data [0086])  indicating a test and/or analysis status of the combination of any D digital signal levels that at any time is applied on the at least one digital input signal bus (e.g. [0089]-[0101]).
 Not explicitly taught by LeClerg et al is configuring respective test and analysis status bits of the one-bit memory of the at least one digital circuit testing and analysis module (e.g. selecting one input for testing); and configuring a qualifier signal enabling the test and/or analysis status of the at least one testing and analysis module, wherein issuing of the qualifier signal is associated with a timing event in the circuitry to be tested and analyzed. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by D1 (e.g. col. 5, lines 41-67 & col. 6, lines 1-67). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a bus selection signal line to select a specific bus for accessing the memory device.

Claim 17. LeClerg et al and D1 teach the method according to claim 13, but fail to teach that respective timing events of the circuitry to be tested are conditioned timing events and/or unconditioned timing events. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use timing or clocks in order to synchronize computer functions. 

Claim 18. LeClerg et al and D1 teach the method according to claim 13, but fail to teach that the point in time when the qualifier signal associated with a timing event is issued is incremented or decremented with a defined amount relative to a nominal time in point for the timing event. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use timing or clocks in order to synchronize computer functions.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over LeClerg et and further in view of Hughes (US2012/0204069A1).
Claim 11. LeClerg et al teach a digital circuit testing and analysis module comprising: at least one digital signal input bus comprising D digital signals (e.g. item 120, fig. 1); a memory (e.g. item 106, fig. 1) configured to have 2.sup.D.times.one-bit memory locations (e.g. item 110, fig. 1); wherein the D digital signals are applied as a numerical read out address of respective one-bit memory locations of the memory (e.g. each memory location has its respective D digital signals 120); and wherein the respective one-bit memory locations are pre-updated (e.g. initialized – [0056]-[0062]) with a bit-value (e.g. initialization data [0086]) indicating a test and/or analysis status of the combination of any D digital signal levels that at any time is applied on the at least one digital input signal bus (e.g. [0089]-[0101]).
Not explicitly taught by LeClerg et al is connecting, in cascade, the digital circuit testing and analysis module to additional digital circuit testing and analysis modules. However, such a circuit configuration was known in the art, before the effective filing date of the claimed invention, as disclosed by Hughes (e.g. test module 1 to test module X are connecting in cascade -fig. 1). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit configuration of LeClerg et al to include a plurality of digital circuit testing and analysis module in order to perform different types of tests.

Allowable Subject Matter
Claims 8, 9 and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Song (US2008/0008022 A1) (e.g. [0027]).
JP 2003196999 A teaches initializing the contents of a memory to zero before a test.
JP 2000285698 A teaches setting all memory cells to zero before the test.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        7/12/2022